COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00164-CV


BRETT ARNOLD AND PATRICIA A.                                        APPELLANTS
RUDDER

                                         V.

B.R. ISRAEL                                                             APPELLEE


                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On December 1, 2010, we notified appellants that their brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellants or any party desiring to continue this appeal filed with the court




      1
       See Tex. R. App. P. 47.4.
within ten days a response reasonably explaining the failure to timely file a brief.

See Tex. R. App. P. 38.8(a)(1). We have not received any response.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.



                                             PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 30, 2010




                                     2